Citation Nr: 1045949	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disability 
(characterized as chronic bronchitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  A Travel Board hearing was held at the 
RO in August 2007 before the undersigned Acting Veterans Law 
Judge and a copy of the hearing transcript has been added to the 
record.

In February 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.


FINDING OF FACT

The competent evidence shows that the Veteran's recurrent or 
chronic bronchitis is related to active service.


CONCLUSION OF LAW

A respiratory disability (characterized as chronic bronchitis) 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board grants entitlement to service connection for 
a respiratory disability (characterized as chronic bronchitis) 
which constitutes a complete grant of the Veteran's claim.  
Therefore, no discussion of VA's duty to notify or assist is 
necessary.

The Veteran contends that he incurred a respiratory disability 
during active service.  He specifically contends that he was 
hospitalized during active service for treatment of mild 
bronchitis and continued to experience recurrent bouts of 
bronchitis since service separation.  He also contends that his 
current respiratory disability is related to his in-service 
bronchitis.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence supports 
granting the Veteran's claim of service connection for a 
respiratory disability (characterized as chronic bronchitis).  
The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1965, he reported a 
medical history of chest pain after running which had occurred 
for the previous year.  Clinical evaluation was normal.  The 
Veteran's chest x-ray was negative.  

In January 1967, the Veteran complained of chest pain for the 
previous 3 days and coughing up about 1/2 cup of yellowish fluid.  
He reported that he smoked approximately 4 cigarettes per day.  
Physical examination showed a clear chest.  The impression was 
mild bronchitis.  The Veteran was advised to discontinue smoking.  

The Veteran was hospitalized at the U.S. Army Hospital, Fort 
Carson, Colorado, for 3 days in March 1967 for treatment of an 
upper respiratory infection.  While hospitalized, chest x-ray was 
normal.  The discharge diagnosis was acute upper respiratory 
infection which had been incurred in the line of duty.

At his separation physical examination in September 1967, the 
Veteran denied any relevant medical history.  Clinical evaluation 
was normal and his chest x-ray was negative.  The Veteran signed 
a "Statement of Medical Condition" in November 1967 in which he 
certified that there had been no change in his medical condition 
since his separation physical examination.

The post-service medical evidence shows that a private chest x-
ray taken in July 2000 showed minimal left basilar scarring or 
subsegmental atelectasis.  There was no other evidence of 
cardiopulmonary disease.  Subsequent private chest x-ray taken in 
July 2001 showed minimal increased lung markings in the left lung 
base consistent with scarring unchanged since July 2000.  The 
impression was no evidence of active disease.

On VA outpatient treatment in January 2004, the Veteran 
complained of pneumonia.  He reported a medical history of 
pneumonia in 1965 while on active service and every year since 
then.  He reported that his pneumonia was treated with 
antibiotics and nebulizers.  He denied any chest pain or 
shortness of breath.  No history of chronic cough or asthma was 
noted.  Physical examination showed clear lungs to auscultation.  
The assessment was chronic bronchitis.

On private outpatient treatment with Gonzalo A. Diaz, M.D., in 
August 2004, the Veteran complained that he had been coughing 
"quite a bit" for the previous 5 days and had been coughing up 
some yellow phlegm.  He also had some shortness of breath.  He 
reported that he had experienced pneumonia 20 times in the past 
and every time he had been told that he had pneumonia.  Physical 
examination showed clear lungs.  X-rays showed no evidence of 
pneumonia and a questionable cavity in the right upper lobe.  The 
impression was questionable recurrent pneumonia although Dr. Diaz 
stated, "I doubt it."

On private outpatient treatment with Paul Feil, M.D., later in 
August 2004, the Veteran complained of a cough which had lasted 
for 6 weeks and had settled in to his chest "matching the usual 
troubles he gets in summer."  He reported that colds tended to 
settle in his chest and he had exertional shortness of breath.  
Review of records from July 2000 showed a left basilar scar with 
atelectasis with repeat study in 2001 looking quite similar.  
Physical examination showed his nose was a little reddened and 
obstructed but not in a fixed way, no real crusting about the 
nose and throat area, and clear lungs without wheezes.  Pulmonary 
function testing showed forced vital capacity (FVC) of 92 percent 
of predicted and a forced expiratory volume in 1 second (FEV-1) 
of 99 percent of predicted.  X-rays showed a right lower lobe 
granuloma with some sense of bronchitis.  A history of an old 
right lower lobe spot was noted along with some old pneumonias 
from the past with some improvement noted with the passage of 
time.  The assessment included asthmatic bronchitis and a cough.  
The private physician stated that the Veteran would be treated 
"for what has been an incompletely controlled infection."

In October 2004, the Veteran complained of a cough which had 
lasted for 6 weeks and had settled in to his chest.  He stated 
that he usually had this trouble in the summer.  His medical 
history included an old right lower lung spot which was 
questionable for secondary old pneumonia.  The diagnoses included 
asthmatic bronchitis and a cough.

In a December 2004 statement, S.P., the Veteran's former 
immediate supervisor with the Federal Bureau of Prisons for 
10 years, stated that the Veteran frequently complained about 
having problems with his lungs while he worked as a corrections 
officer.  S.P. also stated that the Veteran frequently took time 
off of work to see doctors and to recuperate from what the 
Veteran described as a pneumonia-like condition.  S.P. stated 
further that the Veteran's condition led him to work with a 
prolonged cough and chest/back pain.

In July 2006, the Veteran provided a typewritten chronology of 
his medical history of respiratory problems since service 
separation.  A review of this document shows that he reported 
getting sick and being diagnosed as having bronchitis by several 
private physicians on an almost annual basis between December 
1967, immediately following his discharge from active service, 
and October 1981.  There is a gap in the chronology at that 
point, picking up again in July 2004 when the Veteran reported 
being treated for recurrent respiratory problems again.

The Veteran testified at his August 2007 Board hearing that he 
had experienced frequent bouts of bronchitis and pneumonia since 
his separation from active service.  He also testified that he 
had been told by several private treating physicians who saw him 
for these complaints in the years following his service 
separation that he was susceptible to continuing respiratory 
problems.  The Veteran explained that he had did not have any 
medical records documenting his frequent respiratory problems 
between 1979 and 2001 because he had been treated at a prison 
hospital at the federal prison where he worked as a corrections 
officer and no documentation was available.  The Veteran's wife 
testified that her husband was ill with respiratory problems just 
about every year of their marriage.

On VA examination in April 2008, the Veteran complained of 
getting colds very easily and experiencing cold and respiratory 
infections at least once or twice a year since he retired as a 
corrections officer in 2001.  The Veteran stated that, while he 
was employed as a corrections officer for more than 20 years, he 
was always sick with colds and respiratory infections at least 3-
4 times a year with severe coughing and yellowish phlegm.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran also stated that he was 
not under any treatment for his cold symptoms and had not been 
hospitalized for respiratory conditions in the previous 
12 months.  Physical examination showed no respiratory distress 
and clear lungs to auscultation and percussion.  Pulmonary 
function testing showed FVC, FEV-1, and FEV-1/FVC ratios were 
within normal limits but there was curvature to the flow volume 
loop which suggested minimal small airway disease.  The airway 
resistance was increased.  Lung volumes were within normal 
limits.  Following administration of bronchodilators, there was 
no significant response.  The diffusing capacity was normal.  The 
pulmonary function diagnosis was minimal obstructive airways 
disease.  The VA examiner opined that the Veteran's recurrent 
bronchitis was at least as likely as not related to his symptoms 
of bronchitis while he was on active service.  The examiner's 
rationale was that there was a diagnosis of mild bronchitis in 
the Veteran's service treatment records and a diagnosis of 
chronic bronchitis from his private treating physician.  This 
examiner concluded that the Veteran's reported history of 
recurrent cold symptoms and diagnosis of bronchitis were at least 
as likely as not related to his symptoms from when he was in the 
service.  This examiner stated that, although bronchitis 
sometimes was self-limiting, when it was chronic, a person would 
easily get bronchitis and the Veteran was most likely prone to 
chronic bronchitis.  The diagnosis was recurrent bronchitis with 
minimal obstructive airway disease.

The Board finds that the VA examiner's April 2008 opinion and 
rationale is the most persuasive and probative medical evidence 
on the issue of whether the Veteran's current respiratory 
disability (characterized as chronic bronchitis) is related to 
active service.  The Veteran was treated for mild bronchitis 
during active service and testified credibly in August 2007 that 
he had experienced recurrent colds and upper respiratory 
infections several times a year throughout his post-service 
employment as a corrections officer.  Although it is unfortunate 
that medical records could not be obtained from the Veteran's 
post-service employment as a corrections officer, the Board notes 
that the Veteran provided a typewritten chronology in July 2006 
of his recurrent colds and upper respiratory infections beginning 
just a few months after his separation from service and 
continuing until after he had begun his post-service employment 
as a corrections officer.  

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), in which the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  The Board finds that the 
Veteran's written and oral statements were credible as to the 
issue under consideration, and that he is competent to report 
that he experienced frequent colds and upper respiratory 
infections since his service separation.  He also is competent to 
report being diagnosed as having colds and upper respiratory 
infections by several post-service treating physicians whose 
records are no longer available.  His credible lay testimony also 
supported the subsequent diagnoses of respiratory disabilities 
(including chronic or recurrent bronchitis) offered by his VA 
treating physicians.  

Accordingly, the Board finds that the credible lay evidence 
presented in this case (the Veteran's statements, Board hearing 
testimony, and July 2006 chronology of events following service) 
meets the standard for competent lay evidence provided by the 
Federal Circuit in Jandreau.  There is no competent evidence, to 
include a medical nexus, contrary to the VA examination report 
and opinion obtained in April 2008 which related the Veteran's 
current respiratory disability to active service.  In summary, 
and after resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the competent and probative medical and lay 
evidence of record supports granting service connection for a 
respiratory disability (characterized as chronic bronchitis).


ORDER

Entitlement to service connection for a respiratory disability 
(characterized as chronic bronchitis) is granted, subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


